                                                        JS-6
 1
 2
 3
 4
 5
 6
 7                 UNITED STATES DISTRICT COURT
 8                CENTRAL DISTRICT OF CALIFORNIA
 9
10
11   NATALIE NADIRA JOHN,              CV 18-8664-RSWL-JEMx
12                Plaintiff,
                                       JUDGMENT
13
         v.
14
15 AIG PROPERTY CASUALTY
   COMPANY, a business of
16 unknown form or residence;
   and DOES 1-100
17
18                Defendants.
19   AIG PROPERTY CASUALTY
     COMPANY, a corporation,
20
         Third-Party Plaintiff,
21
22       v.
23
   ARTA BALAJ; KAMILLE ELLA
24 BRISICK, and dOES 1-20,
25       Third-Party Defendants.
26
         WHEREAS, on June 3, 2019 the Court Clerk entered
27
     default against Third-Party Defendants Kamille Ella
28
                                   1
1 Brisick [38] and Arta Balaj [39] (collectively, “third-
2 Party Defendants”), pursuant to Federal Rule of Civil
3 Procedure 55(a),
4        WHEREAS, this Court GRANTED Defendant AIG Property
5 Casualty Company’s (“Defendant” or “AIG”) Third
6 Applications for Default Judgment [54, 55],
7        IT IS HEREBY ORDERED, ADJUDGED, and DECREED that
8 judgment is entered in favor of Defendant and against
9 Third-Party Defendants, in accordance with this Court’s
10 previous Order granting Defendant’s Third Applications
11 for Default Judgment.   Furthermore, IT IS HEREBY
12 ORDERED, ADJUDGED, and DECREED that AIG’s Automobile
13 Policy No. PCG 0013913512 (“the Policy”), does not
14 provide any coverage for: (1) any claim that Balaj has
15 made or could make against Plaintiff Natalie Nadira
16 John as a result of the March 25, 2018 auto accident
17 involving Balaj’s 2015 Dodge Charger.; and (2) any
18 claim that Brisick has made or could make against
19 Plaintiff Natalie Nadira John as a result of the March
20 25, 2018 auto accident involving Brisick’s 2015
21 Mercedes Benz.
22 ///
23 ///
24 ///
25 ///
26 ///
27 ///
28 ///
                                2
 1     As no Defendants remain, the Clerk shall close this
 2 matter.
 3
 4 IT IS SO ORDERED.
 5
                                  /s/ Ronald S.W. Lew
                24
 6 DATED: March__, 2020
 7                                HONORABLE RONALD S.W. LEW
                                  Senior U.S. District Judge
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                              3
